Citation Nr: 1513338	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee strain.

2.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness based on Persian Gulf service. 

3.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness based on Persian Gulf service.

4.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness based on Persian Gulf service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a Travel Board hearing with the undersigned in December 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for memory loss and dizziness, to include as due to an undiagnosed illness based on Persian Gulf service, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right knee strain has been manifested by painful motion that has not been limited to flexion of 30 degrees or less or limitation of extension of 15 degrees or more.  Slight instability has been shown by the evidence of record, as well as a semilunar condition with frequent episodes of "locking" and pain; only intermittent effusion into the joint was demonstrated.  However, ankylosis of the knee, impairment of the tibia or fibula, and genu recurvatum have not been shown.

2.  The Veteran has been diagnosed with obstructive sleep apnea, and the evidence does not show that such condition is related to active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's right knee strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for a separate compensable rating of 10 percent, but no higher, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran seeks an increased rating for his service-connected right knee strain.
Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's right knee strain has been assigned a 10 percent rating under Diagnostic Code 5260.  

Ratings for disabilities of the knee are generally based on limitation of motion, instability/recurrent subluxation, or meniscus impairment.  That is, VA is attempting to quantify the symptoms and limitation caused by a variety of knee impairments, regardless of how they are diagnosed.  To the extent that the Veteran's right knee disability is degenerative in nature and eventually worsens (meaning that it causes greater functional limitation), he is free to again seek a higher rating.

Diagnostic Codes 5260 and 5261 rate knee disabilities based on limitation of flexion or extension, respectively.  The following ratings are available under Diagnostic Codes 5260 and 5261:

* A 10 percent rating is assigned for 
o Flexion limited to 45 degrees, or
o Extension limited to 10 degrees.
* A 20 percent rating is assigned for 
o Flexion limited to 30 degrees, or
o Extension limited to 15 degrees.
* A 30 percent rating is assigned for
o Flexion limited to 15 degrees, or
o Extension limited to 20 degrees.
* A 40 percent rating is assigned for
o Extension limited to 30 degrees.
* A 50 percent rating is assigned for
o Extension limited to 45 degrees.

Normal knee range of motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

Turning to the evidence of record, January 2005 VA treatment notes show the Veteran had full range of motion in both knees.

In May 2006, the Veteran was afforded a VA knee examination.  He demonstrated flexion to 60 degrees and 0 degrees of extension.  The examiner noted the Veteran's range of motion was additionally limited secondary to pain, but not as a result of fatigue, weakness, lack of endurance, or incoordination.  Although the Veteran reported daily pain, he denied incapacitation.  He indicated that he had difficulty sitting, standing, or running for prolonged periods of time.

Indeed, VA treatment records show the Veteran's intermittent reports of right knee pain, and in February 2008, a right knee arthroscopy, chondroplasty, and debridement was performed.  After the procedure, the Veteran's range of motion was measured at 0 to 60 degrees.  

August 2008 VA treatment records show the Veteran's range of motion in the right knee was 0 to 125 degrees.  

At the December 2010 VA examination, the Veteran demonstrated flexion to 140 degrees, which was decreased to 130 degrees upon repetitive use.  He also demonstrated 0 degrees of extension, with 5 degrees of extension measured after repetitive use.  However, the examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner also noted the Veteran's abnormal gait and pain.

The Veteran was afforded another VA knee examination in December 2012.  He demonstrated flexion to 115 degrees and extension to 0 degrees.  Repetitive use testing did not result in any additional limitation of motion.  However, the examiner noted pain on movement as well as interference with sitting, standing, and weight-bearing for both knees.  Muscle strength testing also yielded normal results.

Therefore, the evidence does not show that the right knee strain warrants a higher rating under either Diagnostic Code 5261 or 5260.  The condition has not been manifested by limitation of flexion of 30 degrees or less or limitation of extension of 15 degrees or more.  See 38 C.F.R. § 4.71a. 

Next, Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  The Board notes that the assignment of a separate rating under Diagnostic Code 5257 does not warrant impermissible pyramiding under 38 C.F.R. § 4.14.  The VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of a knee is rated 10 percent disabling for a slight impairment.  A 20 percent rating is warranted for a moderate impairment, and 30 percent rating is warranted for a severe impairment.  Again, Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

December 2004 VA treatment records document occasional instability in the left knee, but the right knee was described as stable.  However, at the May 2006 VA knee examination, slight meniscal and cruciate ligament instability was noted on the right knee.  Moreover, April and June 2008 VA treatment records describe the Veteran's knees as unsteady and unstable.

Subjective reports of instability were also noted at the December 2010 VA examination.  However, objective stability tests were all within normal limits.  
The December 2012 VA knee examination indicated that the Veteran had normal anterior and posterior stability.  The examiner did not find current findings or a history of recurrent patellar subluxation or dislocation.  

At his December 2014 Board hearing, the Veteran indicated that he experienced instability in his right knee since his first surgery.  He stated his right knee gives out, even with the use of braces.

Giving the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted for slight instability of the right knee under Diagnostic Code 5257.  Although objective stability tests were negative at both of the VA knee examinations, the record contains VA treatment records noting slight instability.  The Veteran also testified that his right knee gives out.

Next, under Diagnostic Code 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  In February 2008, after the right knee debridement, only minimal effusion was noted, and in August 2008 VA treatment records, there was no effusion found in the right knee.  The December 2010 VA examination also showed no effusion of the knee; there was no evidence of subluxation.  However, the examiner did note locking pain in the right knee.  Subsequently, at the December 2012 VA knee examination, the examiner indicated that the Veteran had a semilunar condition in both knees.  He identified bilateral meniscal tear with frequent episodes of joint locking and pain.  However, the examiner did not indicate frequent episodes of joint effusion.  

Therefore, the December 2012 examiner found that the Veteran had pain and frequent episodes of locking in the right knee.  However, there has not been a showing of simultaneous effusion into the joint.  In other words, there is only one notation of effusion in the joint from February 2008 following the Veteran's debridement procedure, but evidence of locking was not part of the evidentiary record until 2012; at the 2012 examination, effusion was not found.  Nonetheless, the Board notes that keeping the Veteran's rating under Diagnostic Code 5260 and assigning a separate 10 percent rating for right knee instability is more potentially and actually favorable to the Veteran than assigning a single maximum 20 percent rating under Diagnostic Code 5258 in order to avoid impermissible pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Next, Diagnostic Code 5256 evaluates ankylosis of the knee.  However, neither the Veteran nor the evidences suggests that he experiences ankylosis in his right knee.  For example, the December 2010 VA examiner specifically found there was no ankylosis of the knee.  Similarly, Diagnostic Code 5262 contemplates tibia and fibula impairment.  However, the evidence of record contains no indication of impairment of the tibia and fibula with loose motion requiring a brace.  Indeed, the December 2012 VA knee examination indicated that the Veteran did not currently or ever have "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and or fibular impairment.  As such, Diagnostic Codes 5256 and 5262 are not applicable.

Additionally, the Veteran is already in receipt of a 10 percent rating, and Diagnostic Code 5253, which considers genu recurvatum, provides a maximum 10 percent rating.  Nonetheless, the evidence does not reflect such a condition, as indicated by a negative finding of the condition at the December 2010 VA knee examination.

In making the above determinations, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 206-07.

In this regard, the Board recognizes that the Veteran has reported chronic bilateral knee pain.  For example, a November 2004 VA treatment record notes the Veteran's report of bilateral knee pain, worsened by prolonged standing or activities.  However, he stated he had some relief with the use of a brace and therapy.  The knee brace was described as intact, and mild swelling of the right knee was noted.  In December 2004, the Veteran again noted bilateral knee pain, with worse symptoms in the left knee.  

January 2005 VA treatment notes also reflect the Veteran's report of bilateral knee pain, in which he described his right knee pain as a 5/10.  Although tenderness was noted, there was no finding of swelling or warmth of either knee.  

Furthermore, VA treatment records show that the Veteran was provided a brace for his right knee to provide cushioning.  Indeed, VA treatment records through 2011 reflect continued bilateral knee pain reported by the Veteran.  Finally, VA examination reports also reflect the Veteran's report of right knee pain.

It is clear that the Veteran experiences considerable pain in his right knee.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating, and in December 2012, the examiner did not find any additional limitation of motion upon repetitive-use.  Indeed, when asked about fatigue at his Board hearing, the Veteran testified that he did not necessarily notice fatigue upon repetitive use of his right knee but rather that he generally limited his activities because too much sitting, standing or walking bothered his knees.  In short, the Board has considered the Veteran's report of painful motion of the knees but finds that a rating in excess of 10 percent for limitation of motion (in addition to the separate 10 percent rating granted in the instant decision for right knee instability) is not warranted based on functional loss.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected right knee strain based on limitation of motion, and there is no basis for a staged rating of the Veteran's disability.    See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, a separate 10 percent rating based on slight instability is warranted under Diagnostic Code 5257.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, while the Veteran undoubtedly experiences right knee pain, this condition alone has not been shown to render him unemployable.  Consequently, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected knee strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the rating criteria contemplate the Veteran's painful motion, knee instability, and locking of the knee.  These symptoms were further considered in accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010), and the holding in DeLuca, 8 Vet. App. at 202.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings under certain codes while also granting higher ratings under others, the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   


Service Connection

The Veteran contends that he has sleep apnea as a result of his service in the Persian Gulf and that he has had symptoms of the disorder since returning from the Gulf.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.3(i) (2014). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Initially, the Board notes that the Veteran's DD-214 shows the Veteran received the Southwest Asia Service Medial with a star.  Therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asia Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  

Next, the Veteran's medical records reflect a diagnosis of sleep apnea.  A December 2003 VA pulmonary consult shows the Veteran reported low snoring and daytime fatigue for "many years," but there was no known witnessed sleep apnea.  However, a May 2004 sleep study showed significant snore arousals mostly in the supine position.  Weight loss and sleeping on the side were recommended.  He was also provided a CPAP machine.  The Veteran's more recent treatment records from VA, to include those from 2010 through 2012, also reflect diagnoses of sleep apnea.  

The Veteran was afforded a VA Gulf War examination in December 2012.  The examiner indicated that the Veteran had sleep apnea, as reflected in the VA sleep study from 2004.  The examiner also recorded the Veteran's report of daytime somnolence despite the use of his CPAP machine.  However, the examiner also stated that obstructive sleep apnea is a disease with a clear and specific etiology and diagnosis.  Therefore, because the Veteran's condition has been attributed to a known clinical diagnosis, the sleep apnea cannot represent undiagnosed illness and is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  See 38 U.S.C.A. § 1117; C.F.R. § 3.317.

Next, while the Veteran testified that symptoms of sleep apnea began during and continued since service in the Gulf, his service treatment records are absent any complaints of obstructive sleep apnea.  Indeed, the May 1997 and January 1998 separation examinations did not note any abnormalities related to sleep apnea, and the May 1997 examiner specifically indicated that the Veteran's difficulty sleeping was secondary to joint pain.  No diagnosis of sleep apnea was rendered. 

Therefore, a review of the record shows that the Veteran's obstructive sleep apnea was diagnosed in 2004, six years after separation from service.  While the Veteran testified that he was told he snored during service, that is not necessarily indicative of sleep apnea, as a person can snore for a variety of reasons.  There is no medical opinion linking his sleep apnea to any in-service disease or injury.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by May 2006 and July 2006 letters to the Veteran.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  A June 2011 Report of Contact shows the Veteran criticized his VA examinations because the examiner was "a family practitioner" and not a specialist.  However, the examination report contains all findings needed to rate the Veteran's knee disability (such as range of motion testing, strength testing, and diagnostic results) and to assess the Veteran's sleep apnea.  Indeed, the Board emphasizes the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in December 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for service-connected right knee strain is denied.  

Entitlement to a separate rating of 10 percent, but no higher, for right knee instability is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness based on Persian Gulf service is denied.


REMAND

The Veteran testified that he has experienced memory loss and dizziness since returning from the Gulf War.  

However, the December 2012 VA Gulf War examination did not address the Veteran's complaints of memory loss and dizziness, even though VA treatment records show the Veteran experienced "Bourne moments" and intermittent dizziness.  For example, March 2008 and November 2014 VA records note the Veteran has "spells" where he does not know where he is or who he is.  The episodes could last up to a minute.  Moreover, an October 2004 neurology consultation reflects the Veteran's reports of dizzy spells for the past five years, occurring once every two weeks and lasting approximately one minute in duration.  The Veteran also reported memory problems at that time.  In his December 2014 testimony, the Veteran suggested that his dizziness could be related to an ear condition treated during service or his headaches.  Thus, a VA neurological examination is needed to clarify the nature of any diagnosed or undiagnosed illnesses manifested by memory loss or dizziness. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature, extent and etiology of any disorders manifested by dizziness or memory loss.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should provide opinions as to the following: 

a) State whether or not the Veteran has dizziness or memory loss due to an undiagnosed illness, or whether his reported symptoms can be attributed to any known medical causation.

b) If any claimed symptom is determined to be attributable to a known clinical diagnosis, the examiner must also state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or aggravated by military service, to include consideration of any in-service ear conditions.  

c) The examiner should also address whether it is at least as likely as not (50 percent probability or more) any claimed symptom of memory loss or dizziness is caused or aggravated by the Veteran's service-connected headaches.  
With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


